Case 1:21-cv-00064-DMT-CRH Document 8 Filed 03/26/21 Page 1 of 10

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NORTH DAKOTA

Cargill, Incorporated, Case No.

Plaintiff,
V. COMPLAINT
Dewitz Feedlot Inc.

Defendant.

 

Plaintiff Cargill, Incorporated (“Cargill”), for its Complaint against Defendant

Dewitz Feedlot, Inc. (“Dewitz”), states and alleges as follows:
Nature of the Action

1. This is a breach-of-contract action.

2. In March 2020, Dewitz and Cargill entered into a commodity swap
agreement, a kind of derivative contract. Pursuant to this agreement, Dewitz and
Cargill entered a series of “swap transactions,” whereby Dewitz and Cargill agreed
to exchange cash flow depending on the market price of an underlying commodity
(e.g., Live Cattle or Soybean Futures) at an agreed-upon date. The parties used the
swap agreement to manage swings in the market and lock in a price for the
underlying commodity. The parties understood that, depending on market-price
fluctuations, each swap transaction could require Cargill to pay Dewitz (or Dewitz

to pay Cargill).
Case 1:21-cv-00064-DMT-CRH Document8 Filed 03/26/21 Page 2 of 10

3, The swap agreement also required Dewitz to keep a minimum amount
of collateral in its account.

4, In October 2020, Dewitz’s collateral account fell below the required
minimum threshold. And, as authorized by the agreement, Cargill asked Dewitz to
deposit additional funds to meet its collateral requirements.

5. Dewitz refused and, instead, demanded that Cargill “liquidate” all its
open swap transactions, thus, locking in its gains or losses as of that date. Cargill
unwound and liquidated all Dewitz’s open swap transactions, as Dewitz had
requested, and issued an invoice for $367,575.52—the net amount that Dewitz owed
Cargill.

6. Dewitz refused to pay, thus breaching the parties’ contract.

Parties

7. Cargill is a privately held corporation organized under the laws of
Delaware with its principle place of business in Minnetonka, Minnesota. Cargill is a
provider of food, agriculture, and risk-management products and services.

8. Dewitz Feedlot, Inc. (“Dewitz”) is a corporation organized under the
laws of North Dakota with its principle place of business in Steele, North Dakota.

Dewitz is a large commercial feedlot and grain producer.
Case 1:21-cv-00064-DMT-CRH Document 8 Filed 03/26/21 Page 3 of 10

Jurisdiction and Venue

9. Subject matter jurisdiction is proper in this Court under 28 U.S.C.
§ 1332(a)(2), because the matter in controversy exceeds $75,000, exclusive of
interest and costs, and Cargill and Dewitz are citizens of different States.

10. This Court has personal jurisdiction over Dewitz because it is a North
Dakota corporation.

ll. Venue is proper in this Court under 28 U.S.C. § 1391(b)(1) because
Dewitz resides in this judicial district. |

Factual Allegations
Overview of Over-the-Counter Swaps and Relevant Terms

12. There are many factors that affect revenue in farming, including
changes in the weather, equipment breakdown, changes in government policies,
and general market volatility.

3B. To minimize some of these risks, commercial farmers may employ
different investment tools, including entering derivative contracts to manage price
swings in the market. A derivative contract is an investment that aims to reduce the
risk of an adverse price fluctuation.

14. One example of a derivatives contract is an over-the-counter swap
agreement. Generally, a swap transaction allows parties to exchange (or swap) cash
flow based on the market price of a related asset or commodity. A swap transaction

is considered “over-the-counter,” when the transaction is not traded ona centralized
Case 1:21-cv-00064-DMT-CRH Document 8 Filed 03/26/21 Page 4 of 10

exchange—e.g., the Chicago Mercantile Exchange (“CME”) or the Chicago Board of
Trade (“CBOT”)—but is a customized deal between two parties that incorporates,
by reference, the commodities prices set by a formal exchange.

Cargill and Dewitz Execute A Master Over-the-Counter Swap Agreement

15. Onorabout March 10, 2020, Cargill and Dewitz entered into a Master
Over-the-Counter Swaps Agreement (“Master Agreement”). Attached as Exhibit A,
and incorporated herein by reference, is a true and correct copy of the Master
Agreement.

16. Pursuant to the Master Agreement, Cargill and Dewitz agreed to enter
a series of swap transactions (each a “Transaction”).

17. Under Section 1.2 of the Master Agreement, each Transaction was
evidenced by a confirmation letter (“Transaction Confirmation”), reviewed and
executed by both Cargill and Dewitz. And each Transaction Confirmation set forth
the precise details of each Transaction, including the referenced commodity (e.g.,
Live Cattle Futures), the reference Market (e.g., CME), the calculation date, and the
formula for how cash flow would be exchanged between Cargill and Dewitz.

18. | For example, the Transaction Confirmation for Trade Reference

Eb <tween Cargill and Dewitz, had the following key terms:
Case 1:21-cv-00064-DMT-CRH Document 8 Filed 03/26/21 Page 5 of 10

_

1:

 

 

 

.

20, es
Case 1:21-cv-00064-DMT-CRH Document 8 Filed 03/26/21 Page 6 of 10

21. Section 7 of the Master Agreement set forth each party's payment
obligations under the agreement, and the terms by which outstanding transactions
could be liquidated and terminated.

22. Section 7.1 provided that, in the event of a liquidation, a settlement
amount must be calculated representing the losses or gain resulting from
liquidation, as well as the losses and costs incurred as a result of maintaining,
terminating, obtaining, or reestablishing any related trading position. The
settlement amount, which would be calculated on the date liquidation occurred,
would represent a single netted amount, from all open Transactions, payable by one
party to the other and would be offset by any collateral held.

23. The Master Agreement required Dewitz to maintain minimum
collateral thresholds, as set forth in the Collateral Requirements Exhibit.
Specifically, the Master Agreement required Dewitz keep a minimum threshold
amount of MM in its account. And, on any day the amount in Dewitz’s account
fell below this minimum collateral threshold, as estimated by Cargill in good faith
and in a commercially reasonable manner based on the fair market value of the
account, Cargill was permitted to demand that Dewitz deposit additional collateral
to its account.

24. Pursuant to the Master Agreement, Cargill and Dewitz entered into

more than 30 separate Transactions.
Case 1:21-cv-00064-DMT-CRH Document 8 Filed 03/26/21 Page 7 of 10

25. Some of these Transactions netted gains for Dewitz, others netted gains
for Cargill.

Dewitz Request to Liquidate

26. On October 15, 2020, Dewitz’s collateral account fell below the
minimum collateral threshold.

27. Asaresult, Cargill asked Dewitz to deposit an additional [MJ to its
collateral account.

28. Four days later, when Dewitz had not yet made any collateral payment,
Cargill contacted Dewitz about its outstanding payment obligation.

29. Rather than make payment, Dewitz requested that Cargill liquidate all
of its open Transactions.

30. On October 19, 2020, as requested, Cargill liquidated all Dewitz’s open
Transactions.

3]. As set forth in Section 7.1 of the Master Agreement, Cargill calculated
the settlement amount representing the losses or gains which occurred because of
the liquidation and offset that amount by the collateral in Dewitz’s account.
Attached as Exhibit B, and incorporated herein by reference, is a true and correct

copy of the Settlement Invoice.
Case 1:21-cv-00064-DMT-CRH Document 8 Filed 03/26/21 Page 8 of 10

 
  
  
  
  
   
   

   
   
  
 

19,995.00
148,452.00
9.00
,485.00
»791.00
00

   
    
   
  
   

48,452.00
249,00
485.00
»7 91.00
,301.00

    
 
  

  
 
 
 

   

Subtotal 3333.00
Collateral balance 923.00
Collateral interest 48

Net Total 52,

  

32. On October 22, 2020, Cargill issued a settlement invoice to Dewitz for
$367,575.52, representing the amount owed by Dewitz following liquidation.

33. Section 7.1 of the Master Agreement required Dewitz to pay the full
settlement amount within one business day of liquidation.

34. Dewitz did not pay the settlement amount within one business day as
required.

35. On November 17, 2020, Cargill sent Dewitz a notice of default,
demanding that it pay the full settlement amount of $367,575.52 by
November 25, 2020.

36. Dewitz refused to pay.

37. On February 16, 2021, Cargill sent another notice to Dewitz,
demanding that it pay its outstanding balance as required by the Master Agreement.

38. Dewitz ignored Cargill’s demand.
Case 1:21-cv-00064-DMT-CRH Document 8 Filed 03/26/21 Page 9 of 10

39. To date, Dewitz has not paid Cargill the $367,575.52 it owes.

Count I
BREACH OF CONTRACT

40. Cargill incorporates Paragraphs 1-39 by reference.

4]. The Master Agreement and associated Transaction Confirmations
constitute a valid and enforceable contract between Cargill and Dewitz.

42. Cargill has.performed all of its duties under the contract.

43. Dewitz breached the Master Agreement and the Transaction
Confirmation by failing to make full and timely payment as required, thereby

causing Cargill damages.

PRAYER FOR RELIEF

WHEREFORE, Cargill respectfully requests judgment in its favor and against
Dewitz as follows:

1. For damages in the amount of $367,575.52;

2. For reasonable attorneys’ fees and costs, as expressly permitted by the
Master Agreement;

3. Prejudgment and post-judgment interest; and

4. For such further relief as the Court may deem just and equitable.
Case 1:21-cv-00064-DMT-CRH Document 8 Filed 03/26/21 Page 10 of 10

Dated: March 24, 2021

PEARCE DURICK PLLC

/s / Zachary E. Pelham
Zachary E. Pelham, ND#05904
314 E. Thayer Avenue

P.O. Box 400

Bismarck, ND 58502-0400
zep@pearce-durick.com

(701) 223-2890

GREENE ESPEL PLLP

X. Kevin Zhao, Reg. No. 0391302
Pro Hac Vice Application Pending
Amran A. Farah, Reg. No. 0395354
Pro Hac Vice Application Pending
222 8. Ninth Street, Suite 2200
Minneapolis, MN 55402
kzhao@greeneespel.com

afarah@greeneespel.com
(612) 373-0830

Attorneys for Cargill, Incorporated

10
